| iFITZSIMMONS, Judge,
concurring.
Whether Bonn Station Partnership exercised the power granted by the partnership articles or was merely an investor in Baton *16Rouge Hilton Partnership is crucial to the determination of statutory immunity. See La.R.S. 23:1032(0(1). Additionally, there is the question of the terms of the alleged personnel supply agreement or contract. The evidence submitted by Bonn Station was not sufficient to meet its burden of proof under La.C.C.P. art. 966. I respectfully concur.